Citation Nr: 0927330	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to October 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2006, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  In July 2007, a Travel Board hearing was held before 
the undersigned.  Transcripts of these hearings are 
associated with the Veteran's claims file.  In October 2007, 
the case was remanded for additional development.  In April 
2009, the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA).


FINDING OF FACT

The Veteran's tinnitus is shown to be related to his noise 
exposure in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

The Veteran served during the Vietnam War as a member of the 
United States Air Force as a personnel specialist in charge 
of the Internal Processing Unit.  Service personnel records 
document that he was stationed at Shaw AFB in South Carolina 
and Takhli AFB in Thailand.  

At the January 2006 hearing, and again at the July 2007 
hearing, the Veteran testified that the barracks where he 
lived and the areas where he worked in South Carolina and 
Thailand were located only a few hundred yards away from the 
runway, and that he worked in wooden buildings that did not 
afford protection against noise.  As fighter jets were taking 
off continuously throughout the day, he was exposed to 
tremendous amounts of noise.  He claims his tinnitus is a 
result of such noise exposure.  He alleges that he first 
experienced buzzing/ringing noises in his ears immediately 
after his discharge from service, but it was not until 2004 
that he understood this was a disability and mentioned it to 
anybody.  The Veteran states he worked in sales after service 
and was not subjected to any occupational or recreational 
noise exposure.  Based upon his reported living and working 
arrangements in service, it is likely and may be conceded 
that the Veteran was exposed to, at least, some noise trauma 
in service.  

The Veteran's service treatment records (STRs) are silent as 
to tinnitus.  They do show that in January 1966, he was in a 
car accident as a passenger, and that in November 1967, he 
sustained "mild head trauma" from injury in a fall.  

Postservice treatment records show that in 1999, the Veteran 
was in another car accident and sustained a head injury that 
rendered him unconscious.  In July 2004, he complained to his 
private physician of tinnitus, which he described as ringing 
and whistling in his ears.  In a statement received in 
December 2005, his private physician, Dr. S.M.K., opined, 
"It is likely as is not, for the Vietnam war to cause the 
tinnitus in [the Veteran's] ears since he has not engaged in 
any noisy work or hobbies since he left the service."  There 
is no indication that Dr. S.M.K had the opportunity to review 
the Veteran's claims file.  

On December 2007 authorized VA examination, the examiner 
noted that the Veteran had normal ears with each tympanic 
membrane intact and mobile by pneumatoscopy.  After reviewing 
the claims file in detail, he also noted that the Veteran had 
undergone three audiometric evaluations with inconsistent 
and/or invalid test results.  Based upon the foregoing, he 
stated that the Veteran may have nerve hearing loss, but has 
not had a valid diagnostic audiogram and should have another 
attempt at obtaining an accurate assessment of his hearing.  
He also stated, "It is impossible to say whether his recent 
tinnitus is service connected or not."

To resolve the matter of the etiology of the Veteran's 
tinnitus, the Board sought a VHA advisory opinion from an 
otolaryngologist.  In a May 2009 opinion, a VA 
otolaryngologist explained that tinnitus is often associated 
with sensorineural hearing loss, and can also develop 
suddenly after an acute event of intense acoustic trauma, 
such as an explosion.  However, tinnitus is most commonly the 
result of gradual and prolonged exposure to acoustic trauma 
(noise), head trauma, infection, medication, aging process, 
etc.  The VHA specialist then stated, "Based on the 
available evidence in this case, I believe the cause of the 
Veteran's tinnitus is not due to any single event, but the 
accumulation of multiple events."  Such events included his 
history of head trauma, the normal process of aging, and his 
genetic susceptibility.  The VHA specialist also stated that 
the Veteran's noise exposure in service was a significant 
contributing cause to his current tinnitus, and opined, 
"[I]t is my opinion that the noise exposure during service 
contributed to the current condition of the Veteran's 
tinnitus."

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds 
that the VHA opinion, secured by the Board and supporting the 
Veteran's claims, is highly probative evidence in the matter 
at hand.  Given the recognized expertise of the opinion 
provider, references to evidence which reflect familiarity 
with the entire record, and the explanation of the rationale, 
the Board finds the VHA opinion persuasive.  Accordingly, the 
Board concludes that service connection for tinnitus is 
warranted. 


ORDER

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


